DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on March 01, 2022. 

Status of Claims
Claims 4, 6-9 and 11-15 have been amended. Claims 1-3 and 16-20 have been withdrawn. No new claim has been added.  Claims 1-20 are pending. Claims 4- 15 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 03/01/2022 have been entered. The minor informalities have been addressed by amendments and objections to claims 8, 9 and 13 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 4-7, 14 and 15 are withdrawn in view of the Applicant's amendments and arguments.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 03/01/2022 have been fully considered. It is noted that applicant amended claim 4 to recite “a first conduit connecting the third outlet of the at least one membrane module with the first outlet of the first and second adsorption chambers, the first conduit configured for purging the first and second adsorption chambers with the retentate gas of the at least one membrane module;” and “one or with the retentate gas.”
Applicant argues that the applied reference Lloyd-Williams et al. (US 4,765,804) does disclose, teach or suggest the features of independent claim 4, particularly at least the feature(s) of “a valve arrangement configured to direct, periodically, at least some of the retentate gas from the at least one membrane module through the first conduit to the at least first and second adsorption chambers to purge the at least first and second adsorption chambers with the retentate gas and to exhaust the retentate gas." This is because Lloyd-Williams teaches use of a permeate gas for purging, i.e., ''permeate stream (the stream permeating the diffusion cell), slightly enriched in oxygen and at a lower pressure level, is passed by conduit 120 under the control of valves 121 and 136 at a pressure level of from 15 to 50 psig to the adsorption vessel 12 as a purge gas or as backfill for the adsorption bed undergoing regeneration." Col. 5, lines 1-7. While Lloyd-Williams includes a second (lower) diffusion cell (element 16, FIG. 1) that conducts retentate gas, it does so to provide this gas to a holding tank (element 76 of FIG. 1) for use in the production cycle (see Example 1, col. 6, line 67-col. 7, line 2, stating: "compressed gas in the holding tank 76 is introduced as feed to the adsorption vessels 10 or 12 during part of the production cycle").  Applicant argues that it is not possible to understand Lloyd-Williams as teaching or suggesting "one or more processors configured to control the valve arrangement, so as to control the purging of the at least first and second adsorption chambers with the retentate gas" in combination with the remaining limitations of the claim 4.  See Remarks, pages 12-13.
In response, the examiner respectfully disagrees.
It is first noted that Applicants have presented numerous arguments against the references individually.  However, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants have not provided any evidence that (i) the references are non-analogous, (ii) that the combined references fail to disclose all claim limitations, or (iii) that the results are new or unexpected compared with the results disclosed by the combined references.  Therefore, the arguments against the individual references are not considered persuasive.  
As presented in the Office action dated 12/24/2021 (see pages 7-9), Lloyd-Williams disclose an assembly for effecting pressure swing adsorption techniques for selective enrichment of a component of a gaseous mixture, wherein the assembly comprises at least two adsorption vessels having beds of adsorption material and a gaseous diffusion cell in direct fluid communication with said adsorption vessels, the gaseous diffusion cell receives a gaseous stream withdrawn from said adsorption vessels to receive a gaseous stream withdrawn from said adsorption vessel during desorption of said bed of adsorption material therein and a second diffusion cell in fluid communication with said adsorption vessels to receive a gaseous stream enriched in said component withdrawn from said vessels during adsorption of other components of said mixture therein. In the assembly, a permeate stream is formed in said second gaseous diffusion cell, the assembly further including conduit means for passing said permeate stream to an adsorption vessel during desorption of the bed of adsorption material therein (Fig. 1, col. 2, line 64 thru col. 5, line 65; col. 12, claims 19 and 20). Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream (col. 5, lines 42-65). Lloyd-Williams discloses valve arrangements for delivering retentate gas stream from the gaseous diffusion cell to the at least two adsorption vessels (Fig. 1). In addition, since Lloyd-Williams discloses the principles of gas adsorption were further refined to processes for gas Lloyd-Williams can be applicable to the separation of oxygen from a gas mixture comprising oxygen. 
Lloyd-Williams does not explicitly disclose the presence of one or more processors configured to control the valve arrangement.  In order to address the shortfall of the Lloyd-Williams, the Hilbig reference was introduced. Hilbig discloses an arrangement for generating oxygen, the arrangement comprising (i) at least one adsorption chamber being equipped with an oxygen separation adsorbent and having an inlet for inserting oxygen comprising gas into the adsorption chamber and an outlet for guiding enriched oxygen comprising gas out of the adsorption chamber, wherein the arrangement further comprises (ii) a membrane unit comprising a dense membrane and having an inlet at a primary side of the membrane for inserting enriched oxygen comprising gas into the membrane unit, and an outlet at a secondary side of the membrane for guiding oxygen out of the membrane unit, wherein the oxygen guided out of the membrane unit comprises oxygen in a concentration in a range of >95%; and wherein the outlet of the at least one adsorption chamber is in fluid communication with the inlet of the membrane unit, and wherein a conduit is provided connecting the outlet of the membrane unit with the outlet of the at least one adsorption chamber (Figure, cols. 2-7).  Hilbig discloses a presence of a controller applied to an oxygen generating system (col. 1, lines 58 thru col. 2, line 3). 
Consequently, the combined teachings of the Lloyd-Williams and Hilbig references fully address the limitations of “a valve arrangement configured to direct, periodically, at least some of the retentate gas from the at least one membrane module through the first conduit to the at least first and second adsorption chambers to purge the at least first and second adsorption 
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Hilbig reference is reasonably pertinent to the problem of the presence of one or more processors configured to control the valve arrangement in the assembly for effecting pressure swing adsorption techniques for selective enrichment of a component of a gaseous mixture as taught by Lloyd-Williams (and as recited in the claimed invention) with motivations that a presence of a controller in oxygen generating system is a known, effective means to control an oxygen gas separation apparatus comprising multiple adsorption vessels and a membrane module as taught by Hilbig (col. 1, lines 58 thru col. 2, line 3), consequently, the Hilbig reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of Lloyd-Williams and Hilbig, one skilled in the art would reasonably design/operate the assembly for effecting pressure swing adsorption techniques for selective enrichment of a component of a gaseous mixture taught by Lloyd-Williams by including one or more processors configured to control the valve arrangement as taught by Hilbig based on the motivation(s) taught by Hilbig (col. 1, lines 58 thru col. 2, line 3).
Upon further consideration and search, it is the examiner’s assessment that the claims 4-15 are obvious over previously found references, Lloyd-Williams et al. (US 4,765,804) and Hilbig et al. (US 9,199,847 B2), as presented in the instant Office action. 
    
   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd-Williams et al. (US 4,765,804, hereinafter “Lloyd-Williams”), in view of Hilbig et al. (US 9,199,847 B2, hereinafter “Hilbig”).
In regard to claim 4, Lloyd-Williams disclose an assembly for effecting pressure swing adsorption techniques for selective enrichment of a component of a gaseous mixture, wherein the assembly comprises at least two adsorption vessels having beds of adsorption material and a gaseous diffusion cell in direct fluid communication with said adsorption vessels, the gaseous diffusion cell receives a gaseous stream withdrawn from said adsorption vessels to receive a gaseous stream withdrawn from said adsorption vessel during desorption of said bed of adsorption material therein and a second diffusion cell in fluid communication with said adsorption vessels to receive a gaseous stream enriched in said component withdrawn from said vessels during adsorption of other components of said mixture therein. In the assembly, a permeate stream is formed in said second gaseous diffusion cell, the assembly further including conduit means for passing said permeate stream to an adsorption vessel during desorption of the bed of adsorption material therein (Fig. 1, col. 2, line 64 thru col. 5, line 65; col. 12, claims 19 and 20). Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream (col. 5, lines 42-65). Lloyd-Williams discloses valve arrangements for delivering retentate gas stream from the gaseous diffusion cell to the at least two adsorption vessels (Fig. 1). This meets the recited limitation of  “a first conduit connecting the third outlet of the at least one membrane module with the first outlet of the first and second adsorption chambers, the first conduit configured for purging the first and second adsorption chambers with the retentate gas of the at least one membrane module;”.
Lloyd-Williams discloses the principles of gas adsorption were further refined to processes for gas enrichment of hydrogen, helium, argon, carbon monoxide, carbon dioxide, nitrous oxide, oxygen and nitrogen (col. 1, lines 15-26), one skilled in the art would have reasonably expected that the assembly taught by Lloyd-Williams can be applicable to the separation of oxygen from a gas mixture comprising oxygen. 
Lloyd-Williams does not explicitly disclose the presence of one or more processors configured to control the valve arrangement.
Hilbig discloses an arrangement for generating oxygen, the arrangement comprising (i) at least one adsorption chamber being equipped with an oxygen separation adsorbent and having an inlet for inserting oxygen comprising gas into the adsorption chamber and an outlet for guiding enriched oxygen comprising gas out of the adsorption chamber, wherein the arrangement further comprises (ii) a membrane unit comprising a dense membrane and having an inlet at a primary side of the membrane for inserting enriched oxygen comprising gas into the membrane unit, and an outlet at a secondary side of the membrane for guiding oxygen out of the membrane unit, wherein the oxygen guided out of the membrane unit comprises oxygen in a concentration in a range of >95%; and wherein the outlet of the at least one adsorption chamber is in fluid communication with the inlet of the membrane unit, and wherein a conduit is provided connecting the outlet of the membrane unit with the outlet of the at least one adsorption chamber (Figure, cols. 2-7).  Hilbig discloses a presence of a controller applied to an oxygen generating system (col. 1, lines 58 thru col. 2, line 3). 
The combined teachings of Lloyd-Williams and Hilbig directs the limitation of “one or more processors configured to control the valve arrangement, so as to control the purging of the at least first and second adsorption chambers with the retentate gas.”
Lloyd-Williams and Hilbig references direct a gas separation apparatus comprising multiple adsorption vessels and a membrane module.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the assembly of Lloyd-Williams, in view of Hilbig, to provide the one or more processors configured to control the valve arrangement, this is because a presence of a controller in oxygen generating system is a known, effective means to control an oxygen gas separation apparatus comprising multiple adsorption vessels and a membrane module as taught by Hilbig (col. 1, lines 58 thru col. 2, line 3). 

In regard to claim 5, Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream (col. 5, lines 42-65).

In regard to claims 6 and 7, although Lloyd-Williams, in view of Hilbig, does not explicitly disclose the recited physical properties of the oxygen permeable  membrane and membrane module, the claimed properties would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the oxygen separation operation (time, temperature, pressure, throughput), the geometry of the membrane module, the physical and chemical make-up of the feed gas mixture as well as the nature of the membrane separation end-products. 

Lloyd-Williams disclose an assembly for effecting pressure swing adsorption techniques for selective enrichment of a component of a gaseous mixture, wherein the assembly comprises at least two adsorption vessels having beds of adsorption material and a gaseous diffusion cell in direct fluid communication with said adsorption vessels, the gaseous diffusion cell receives a gaseous stream withdrawn from said adsorption vessels to receive a gaseous stream withdrawn from said adsorption vessel during desorption of said bed of adsorption material therein and a second diffusion cell in fluid communication with said adsorption vessels to receive a gaseous stream enriched in said component withdrawn from said vessels during adsorption of other components of said mixture therein. In the assembly, a permeate stream is formed in said second gaseous diffusion cell, the assembly further including conduit means for passing said permeate stream to an adsorption vessel during desorption of the bed of adsorption material therein (Fig. 1, col. 2, line 64 thru col. 5, line 65; col. 12, claims 19 and 20). Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream (col. 5, lines 42-65). Lloyd-Williams discloses valve arrangements for delivering retentate gas stream from the gaseous diffusion cell to the at least two adsorption vessels (Fig. 1). 
Since Lloyd-Williams discloses the principles of gas adsorption were further refined to processes for gas enrichment of hydrogen, helium, argon, carbon monoxide, carbon dioxide, nitrous oxide, oxygen and nitrogen (col. 1, lines 15-26), one skilled in the art would have reasonably expected that the assembly taught by Lloyd-Williams can be applicable to the separation of oxygen from a gas mixture comprising oxygen. 
Lloyd-Williams does not explicitly disclose the presence of one or more processors configured to control the valve arrangement.
Hilbig discloses an arrangement for generating oxygen, the arrangement comprising (i) at least one adsorption chamber being equipped with an oxygen separation adsorbent and having an inlet for inserting oxygen comprising gas into the adsorption chamber and an outlet for guiding enriched oxygen comprising gas out of the adsorption chamber, wherein the arrangement further comprises (ii) a membrane unit comprising a dense membrane and having an inlet at a primary side of the membrane for inserting enriched oxygen comprising gas into the membrane unit, and an outlet at a secondary side of the membrane for guiding oxygen out of the membrane unit, wherein the oxygen guided out of the membrane unit comprises oxygen in a concentration in a range of >95%; and wherein the outlet of the at least one adsorption chamber is in fluid communication with the inlet of the membrane unit, and wherein a conduit is provided connecting the outlet of the membrane unit with the outlet of the at least one adsorption chamber (Figure, cols. 2-7).  Hilbig discloses a presence of a controller in oxygen generating system (col. 1, lines 58 thru col. 2, line 3). 
It is noted that both the Lloyd-Williams and Hilbig references direct a gas separation apparatus comprising multiple adsorption vessels and a membrane module.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the assembly of Lloyd-Williams, in view of Hilbig, to provide the one or more processors configured to control the valve arrangement in the gas separation apparatus, this is because the presence of a controller in oxygen generating system is a known, effective means to control an oxygen gas separation apparatus comprising multiple adsorption vessels and a membrane module as taught by Hilbig (col. 1, lines 58 thru col. 2, line 3). 
Williams, in view of Hilbig, does not explicitly disclose specific embodiments of valve arrangement configuration and switching operation/apparatus as recited in steps (1)-(5) of claim 8, or claims 9-12.
However, Lloyd-Williams discloses the pressurization of the adsorption vessels using the non-permeate gas stream from the gaseous diffusion cell (col. 5, lines 42-65). Lloyd-Williams discloses valve arrangements for delivering retentate gas stream from the gaseous diffusion cell to the at least two adsorption vessels (Fig. 1). 
Therefore, it is reasonably interpreted that the processes/apparatus recited in steps (1)-(5) of claim 8, or 9-12 are considered as pressure balancing processes/apparatus through valve arrangements and switching that any person skilled in the art is enabled to make and use by modifying the teachings of Williams, in view of Hilbig, as set forth above.  

In regard to claims 14 and 15, although Lloyd-Williams, in view of Hilbig, does not explicitly disclose the recited physical properties of the oxygen permeable  membrane and membrane module, the claimed properties would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the oxygen separation operation (time, temperature, pressure, throughput), the geometry of the membrane module, the physical and chemical make-up of the feed gas mixture as well as the nature of the membrane separation end-products. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772